Citation Nr: 0124569	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the back claimed 
to be the result of surgical treatment by the Department of 
Veterans Affairs.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the 
genitourinary system, including impotence with testicular 
pain, and bladder pain with spasm and dribbling on urination, 
claimed to be the result of surgical treatment by the 
Department of Veterans Affairs.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional psychiatric disability claimed 
to be the result of surgical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1953 to May 1955.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an August 1998 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In his December 1998 Substantive Appeal, the veteran 
requested a personal hearing before the BVA at the VA 
Regional Office.  Although a Board hearing was scheduled, the 
veteran requested that the hearing be canceled to allow him 
time to submit additional evidence in support of his claim.  
In correspondence received by the Board in September 2001, 
the veteran indicated that he still wanted a hearing before 
the BVA at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:


The veteran should be scheduled for a 
hearing before a Member of the Board at 
the RO at the next available opportunity.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




